Title: From George Washington to William Irvine, 1 November 1781
From: Washington, George
To: Irvine, William


                  
                     Sir
                     Head Quarters near York 1st Novr 1781
                  
                  During the Time of my being occupied in the Seige of York, I received a Letter from Colo. Gibson commandg at that Time at Fort Pitt, inclosing sundry Proceedings of Courts Martial held at that post—among which are two Capital Cases, on which Sentences of Death are decreed by the Court.
                  Being informed by Congress, that you have been ordered to the Command of that post—I have to inform—that the Sentence of Myndert Fisher, one of the Above, is not approved—and that upon Application from his Friends, & some particular Information respecting him, I have to request that he be liberated from his Confinement.
                  The Case of John Hinds I know Nothing of more than is contained in his Trial—you will therefore please to order him to Execution, or Pardon him, as you shall think particular Circumstances and the Necessity of Example, may require—I am Sir Your most Obet Servant
                  
                     Go: Washington
                  
               